Citation Nr: 1430481	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizoid personality disorder, to include schizophrenia.  

2.  Entitlement to service connection for schizoid personality disorder, to include schizophrenia.  

3.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of a fracture of the right fifth metatarsal.

4.  Entitlement to special monthly compensation based on a need for aid and attendance.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions issued in March 2005 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizoid personality disorder was before the Board in May 2009 when it was remanded for additional development.  In a decision issued in February 2010, the Board denied the Veteran's application to reopen the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a Memorandum Decision that vacated the February 2010 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizoid personality disorder, to include schizophrenia, was again before the Board in September 2012 when it was remanded for further development.

In the September 2012 Board remand it was noted that a compact disc submitted by the Veteran was damaged and, therefore, unreadable.  The Veteran was advised that if he would still like for the Board to consider the information that was on the disc, he was invited to submit the evidence on another compact disc and/or by using some alternative method.  Another compact disc appears to have been submitted in October 2012.  This disc is also damaged and unreadable.  Again, if the Veteran would still like for the Board to consider the information that was on the disc, he is invited to submit the evidence on another compact disc and/or by using some alternative method.

The Veteran and his mother testified at a video conference hearing before the under signed in March 2014.  A transcript of the hearing has been associated with the claims file.

Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In a June 2010 examination the examiner reported that the reason given for the Veteran's employment was his right foot.  As this indicates that the Veteran may be unemployable due to his service-connected disabilities, the Board has added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to an evaluation in excess of 10 percent disabling for residuals of a fracture of the right fifth metatarsal; entitlement to special monthly compensation based on a need for aid and attendance; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A December 1984 RO rating decision denied the appellant's claim of entitlement to service connection for schizoid personality.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in December 1984 in regard to the Veteran's claim of entitlement to service connection schizoid personality is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current schizophrenia chronic paranoid type was incurred in service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1984 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for schizoid personality is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Schizophrenia chronic paranoid type was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board reopens and grants the claim of entitlement to service connection for schizoid personality disorder, to include schizophrenia.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

II.  Application to Reopen

The Veteran seeks to reopen a claim of entitlement to service connection for schizoid personality disorder, to include schizophrenia.  In a December 1984 rating decision, the RO denied service connection for schizoid personality disorder because there was no evidence of the condition in service or within one year of separation from service and no evidence that his current complaints were related to service.  

The Veteran was notified of the decision in January 1985; however, he did not appeal the decision.  That decision if final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the hearing before the undersigned, the Veteran's mother testified that the Veteran did not have any problems in grade or high school.  She reported that the Veteran did not have any problems with depression at that time.  She stated that the Veteran joined the Marines right out of high school.  The Veteran's mother testified that when the Veteran returned from service she noticed that he had to jog places, he would wear an overcoat in the summertime.  She stated that she knew something was wrong with him at that time and that everyone was saying that there was something wrong with him.  

In addition, in a July 2000 VA treatment note a VA physician rendered the opinion that the Veteran's schizophrenia first manifested in service.

The Veteran's mother's statements and the opinion of a VA physician in July 2000 are new in that they were not of record at the time of the prior final denial.  In addition, the evidence is material in that it indicates that the Veteran had a psychiatric disability in and since service. 

As the evidence received since the prior final denial is both new and material, the claim of entitlement to service connection for schizoid personality disorder, to include schizophrenia, is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks entitlement to service connection for schizoid personality disorder, to include schizophrenia.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychological disorder.  

VA treatment records reveal that the Veteran was hospitalized for schizophrenia, chronic paranoid type, in July 1984.  A discharge summary, dated in August 1984, indicates that the Veteran's mother reported that the Veteran had been acting bizarre for the prior four months and that the Veteran had no prior history of psychiatric illness or admissions.  

Upon VA examination in November 1984 the Veteran was noted to have been diagnosed with schizophrenia chronic paranoid type at admission to a VA hospital; however, he did not have any evidence of a thought disorder.  

Subsequent VA treatment records reveal diagnoses of schizophrenia chronic paranoid type.

The Veteran's mother has reported that the Veteran started acting bizarre after his father's death when he was 18.  In addition, the Veteran's mother has reported that she knew something was wrong with the Veteran when he returned from service.  She has stated that he did not have any problems prior to service. 

In a July 2000 VA treatment note, the treating physician noted the following:

[Veteran] describes that he is very upset as he was denied Service Connection.  He says that he had his first admission to this Hospital in 1986 because of his mental illness and since then has been admitted about 25 more times.  All of the admission to Psych. were for SCPT and he describes that he was Discharged from the Service in 1981 but that while he was in the Service he was having problems as he was having bad behavior, had to be reprimanded several times for disobeying orders and was even Court [Martialed] for failing to obey orders, aggressive behavior, etc.

It is my opinion that he evidently was suffering from the initial symptoms of SCPT even though he didn't have an Acute Episode of it.  The fact that he had his first admission soon after his Discharge from the Service, as well as his behavior while in the Service, definitely points toward this.

In an April 2006 VA treatment note, a social worker reported that the:

[Veteran] and his mother report that [Veteran] got sick (started hearing voices) when he was in the service.  He has been unable to work or live on his own for several years.

In a February 2007 VA treatment note, a social worker reported that the:

[Veteran] has continually stated that he was sick when he went into the service; he had to get out of the service because he could not focus; he was hearing voices.  When he got out of the service he got into drugs in order to cope with his problems; a few years after being [discharged] from the service he got the psychiatric help that he needed; he was diagnosed with paranoid schizophrenia.

In June 2010 the Veteran's mother reported that VA should have records that the Veteran was discharged from the military prematurely because he could not adapt.  

In multiple treatment notes it was noted that the Veteran reported that he has been sick since he was in the military and had a difficult time coping until monthly injections for paranoid schizophrenia.

Entitlement to service connection for schizophrenia chronic paranoid type is warranted.  Although the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric condition, the Veteran's mother has competently and credibly reported that the Veteran has acted strangely since service.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A VA physician has rendered the opinion that the Veteran suffered from the initial symptoms of schizophrenia chronic paranoid type in service.  Affording the Veteran the benefit of the doubt, the Veteran's currently diagnosed schizophrenia chronic paranoid type was incurred in service and service connection is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizoid personality disorder, to include schizophrenia, the claim is reopened.

Service connection for schizophrenia chronic paranoid type is granted.


REMAND

The most recent VA examination evaluating the Veteran's residuals of a fracture of the right fifth metatarsal disability was performed in June 2010.  Subsequent to this examination, at the hearing before the undersigned the Veteran reported that his condition had worsened.  Therefore, the Board finds that remand of the claim is necessary for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his residuals of a fracture of the right fifth metatarsal disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the yet to be assigned initial rating for the Veteran's schizophrenia chronic paranoid type may impact the outcome of the claims of entitlement to special monthly compensation based on a need for aid and attendance and entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board cannot adjudicate the issues of entitlement to special monthly compensation based on a need for aid and attendance and entitlement to a TDIU until the RO effectuates the grant of service connection for schizophrenia chronic paranoid type and assigns an initial evaluation.

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As such, if after assignment of an initial evaluation for the Veteran's schizophrenia chronic paranoid type the Veteran does not meet the minimum percentage requirements for a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

On remand, attempts must be made to obtain and associate with the claims folder updated VA treatment records dated since March 2014.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative appropriate notice with regard the claim for TDIU.  

2.  Attempt to obtain and associate with the claims file, VA treatment records pertaining to the Veteran dated since March 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran must be afforded an appropriate examination to determine the current severity of his residuals of a fracture of the right fifth metatarsal disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  

Based on examination of the Veteran, and review of the record, the examiner should describe all manifestations of the service-connected foot disability and the functional effects of the service-connected disability on the Veteran's ability to perform the mental and/or physical acts required for substantially-gainful employment.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Thereafter, assign an initial rating for the now service-connected schizophrenia.  If and only if the Veteran does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


